Citation Nr: 1719202	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  08-15 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression and a psychotic disorder, and to include as secondary to a service connected left knee disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1981 to March 1985.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2011, August 2015 and May 2016 the Board remanded the Veteran's claim for further development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

FINDINGS OF FACT

1.  An acquired psychiatric disorder, including depression and psychotic disorder did not manifest in service and is not otherwise attributable to the Veteran's active military service; psychosis was not exhibited within first post-service year.

2.  The preponderance of the evidence does not support the existence of a medical relationship, between an acquired psychiatric disability to include depression and psychotic disorder, and the Veteran's service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for direct service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include as secondary to service-connected left knee disability, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.§§ 3.102 , 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In September 2006 the Veteran, through his VSO, initiated a claim for a mental condition aggravated by his service-connect knee disability.  His claim was clarified on a March 2007 Form 119.  He changed his mental condition to major depressive disorder secondary to service-connected left knee condition.  VCAA notification was sent in March 2007.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection on a direct basis, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned. The Veteran was also advised of the evidentiary requirements for secondary service connection, and the claim was readjudicated.  

Regarding VA's duty to assist, VA has obtained the Veteran's VA and private treatment records in furtherance of his claim. He was notified of the unavailability his service treatment records (STR's) as they were lost or destroyed and that his file had been rebuilt.  He was afforded VA examinations in July 2013 and November 2015.  The VA examiner that completed the November 2015 VA examination submitted an addendum opinion dated August 2016.  The VA examiner reviewed the claims file, considering post-service medical records and specific findings from the Veteran's examination.  Lay statements of the Veteran were noted and considered, and the examiner provided a rationale for all findings made, relying on and citing to the records reviewed.  The examination reports are therefore adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). In sum, the duty to assist is also met.

Merits of Service Connected Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § § 1110 , 1131;
38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  However, the continuity and chronicity provisions of 38 C.F.R. § 3.303 (b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to the provisions of 38 C.F.R. §§ 3.303 (a) and 3.310(a), the Board will address both direct and secondary service connection.

The Board will first consider the applicability of 38 C.F.R. § 3.303 (b) to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include psychotic features with a mood disorder.  There are no service treatment records in this case as they were lost or destroyed and the claim file was rebuilt.  Therefore, there are no service treatment records on the issue of mental impairment in service. Crucially, the earliest evidence of record diagnosing any psychiatric disorder 2005 following a motor vehicle accident (MVA), which is 20 years after the Veteran's separation from service and well past the period for presumptive service connection for psychoses. As such, service connection under 38 C.F.R. § 3.303 (b) and/or Walker is not warranted, and the Veteran's currently diagnosed major depressive disorder and chronic psychosis may not be presumed to have been incurred in service. 38 U.S.C.A.§ 1112 ; 38 C.F.R. §§ 3.307, 3.309

The Veteran reports that his service-connected knee disability causes pain, which causes psychiatric symptoms of depression also diagnosed as psychoses.  The 2006 VA treatment records show that the Veteran was seen for a neuropsychological evaluation.  His medical history showed that he was diagnosed with major depressive disorder in May 2005.  In this regard the first element of the service connection on a direct and secondary basis is satisfied.

Turning to the second element on a direct basis, the Veteran's STR's are not available due to having been lost or destroyed.  During his July 2013 VA examination, the Veteran specifically denied any mental health problems or treatment before his MVA in 2005.  He had active service from March 1981 to March 1985.  The preponderance of the evidence weighs against an in-service diagnosis, as the Veteran has not detailed treatment or diagnosis in service and the Veteran has not detailed an incident or other in-service cause of the currently diagnosed disability.  In this regard, the Board has carefully considered the duty to resolve reasonable doubt in the Veteran's favor due to the unavailability of STRs; the record, however, clearly weighs against a finding of a diagnosis of in-service disability or in-service incident that later led to the diagnosis.  Regarding the central contention, that is that service-connected left knee disability led or aggravated the current psychiatric disability, service-connection is in effect for a left knee disability

There is, however, no competent evidence that the Veteran's acquired psychiatric disorder is etiologically related to his military service, to include his service-connected left knee disability.  To this end, the Veteran was afforded a VA examination in July 2013 and November 2015 with an addendum in August 2016.  At the July 2013 examination he reported that he was first treated for his mental health condition in 2005. He was diagnosed with a chronic psychotic disorder and shown to have symptoms of depressed mood.  He stated he continued to have intermittent mental health treatment throughout the years. The VA examiner, who reviewed the claims file, opined that the Veteran's psychiatric disorder was less likely than not due to his military service. The VA examiner reasoned that: VA treatment notes show that there are no records regarding psychological problems before the MVA in July 2005

June 2010 VA treatment records show that the Veteran reported depressive symptoms that resulted from his physical limitation "caused from the car wreck."  The Veteran refused ongoing treatment and medication, for depression because he did not like the way it made him feel.

The Veteran was afforded a second VA examination in November 2015, to address secondary service connection.  The Veteran declined to appear for the examination.  The VA examiner opined that the Veteran's depression was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service the rationale was that there was no medical record of psychological difficulties prior to his car accident in 2005.  He reported some depression in struggling to obtain disability for his knee condition but did not exhibit depressive symptoms or provide enough rationale to support a diagnosis of depression.  In August 2016, the same VA examiner submitted an addendum to her November 2015 report opining that it is less likely than not, that the Veteran's psychiatric condition was caused by or aggravated by his service-connected knee disability.  The Board finds that this opinion was adequately supported by the facts noted by the examiner, to include the medical and lay evidence of record.

The Board notes that the preponderance of the evidence weighs against a finding of service connection on either a direct or secondary basis.

On the question of whether the Veteran's psychiatric condition is secondary to his service-connected knee disability that causes pain, as the Veteran contends, the Board notes that the medical opinion evidence of record weighs against that claim. The most probative medical opinions of record are the VA examinations dated July 2013 and November 2015 the same VA examiner who had examined the Veteran in July 2013 for a direct service connect evaluation, submitted an opinion and then an addendum thereto in August 2016, opining that it is less likely than not that the Veteran's psychiatric condition was caused by or aggravated by his service-connected knee disability.  As indicated above, this claim turns on whether there is a medical relationship between the Veteran's current psychiatric condition and his military service or service-connected knee disability.  He contends that his mental problems are related to his personal and financial problems throughout the VA medical treatment records.  Specifically, having to live in a stressful situation and not have financial independence. 

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected knee disability, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990)





ORDER

Entitlement to service connection for an acquired psychiatric disorder, is denied.

Entitlement to service-connection for an acquired psychiatric disorder secondary to service-connected knee disability is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


